Citation Nr: 0328923	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
psoriasis of the hands, elbows, scalp, and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO granted entitlement to service 
connection for psoriasis of the hands, elbows, scalp and feet 
was granted, with assignment of a 10 percent rating effective 
October 6, 2000, date of claim.  The 10 percent rating was 
confirmed in June 2001.  

In June 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the hearing the 
veteran submitted numerous color photographs of his current 
skin condition.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The Board is of the opinion that a contemporaneous evaluation 
of the veteran's psoriasis would materially assist in the 
adjudication of the claimant's appeal.  Additionally, the 
Board notes that the schedular criteria by which disease and 
injury to the skin are rated changed during the pendency of 
the veteran's appeal to the Board.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002) (effective Aug. 30, 2002).  Therefore, 
on remand, adjudication of the claim for an initial rating in 
excess of 10 percent for psoriasis of the hands, elbows, 
scalp, and feet must also include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  This rule of adjudication requires that the 
criteria more favorable to the veteran's claim be used.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions for rating mental disorders.  See Karnas, supra.  



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC should schedule the 
veteran for a VA special dermatological 
examination by a specialist in 
dermatology to determine the level of 
impairment caused by his psoriasis.  

The claims file, copies of the previous 
and amended criteria for rating skin 
disorders under 38 C.F.R. § 4.118: 
Diagnostic Code 7816, and a separate copy 
of this remand must be made available to 
and reviewed by the examine) prior and 
pursuant to conduction of the 
examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.


It is requested that the examiner address 
both the previous and amended rating 
criteria during course of his/her 
evaluation of the veteran.  Specifically, 
it is requested that the examiner comment 
as to which disability rating best 
describes the severity of the veteran's 
psoriasis.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

4.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an initial rating in 
excess of 10 percent for psoriasis of the 
hands, elbows, scalp, and feet.  

In so doing, the VBA AMC should document 
its consideration of the previous and 
amended criteria for rating skin 
disorders, as well as its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b0(1) (2003).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for initial 
increased evaluation, and may in fact result in its denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


